WALKER, J.
Charged with murder in the first degree in having shot and killed George W. Booth in Bates county in April, 1913, appellant was, upon a trial, convicted of murder in the second degree, and his punishment fixed at ten years ’ imprisonment in the penitentiary. Following the usual procedure he brings his case here for review.
A statement of the facts as to the homicide is unnecessary on account of prejudicial error admitted by the Attorney-General in regard to the improper examination of certain witnesses.
*602The record in this regard, which is all we deem necessary to set forth, is as follows:
The appellant had testified’ in,his own behalf. Counsel for the prosecution thereupon introduced witnesses, who, in addition to being interrogated as to appellant’s reputation for truth and veracity and general bad character, were asked as to his reputation as a peaceable law-abiding citizen. He had not in any manner made this an issue in'the case.
forP Peace" The general rule in regard to the admissibility of testimony to affect a defendant’s credibility as a witness when he testifies in his own behalf, is that the State may offer evidence showing his general reputation either for truth and veracity or for general bad character, although he may have offered no testimony as to his general reputation; but if he does not put his reputation for peace and quiet in issue by offering testimony relative thereto, evidence in regard to same cannot be introduced by the State. The reason adduced for the rule being that, while evidence is admissible to show appellant’s bad character generally, as affecting his credibility, testimony as to his being of a violent or turbulent disposition is no evidence of such bad character, and hence inadmissible. This rule has met with the express approval of this court in State v. Beckner, 194 Mo. 281, and later in State v. Richardson, 194 Mo. l. c. 343..
It follows, therefore, that the admission of the testimony complained of was error and that this ease should be reversed and remanded, and it is so ordered.
All concur.